Parry, J.,
— The Committee of Censors of the Philadelphia Bar Association entered a rule on Norman J. Griffin to show cause why he should not be disbarred from practicing in the Courts of Common Pleas of Philadelphia County in pursuance of section 56 of the bylaws of the association, which provides that:
*76“It shall be the duty of the Committee of Censors to apply for the disbarment of any lawyer who has been convicted of crime and the conviction sustained.”
The petition for the rule sets forth that Griffin, then a United States Commissioner for the Eastern District of Pennsylvania, was indicted, with others, for conspiracy to defraud the United States in the issuance of passports. He pleaded not guilty and was tried by a jury which rendered a verdict of guilty; that on January 24, 1949, a sentence of imprisonment for a year and six months was imposed and on February 9, 1950, the mandate of the United States Court of Appeals for the Third Circuit, affirming the judgment of the District Court for the Eastern District of Pennsylvania, was filed and thereafter on March 11, 1950, the district court denied Griffin’s petition for reconsideration of the sentence of imprisonment.
In his answer respondent sets forth that the bylaws of the bar association do not provide for necessary disbarment but for discipline, as the circumstances may warrant; that the facts of the case do not warrant his disbarment and an opportunity to present the facts to the court should be afforded him which, as he was then confined to prison, he was unable to do; he therefore requested that a hearing upon the petition and answer be postponed until he was able to appear personally and call witnesses in his behalf. This indulgence was granted and, since his release from the Federal prison, two hearings have been had and his case has been fully presented by himself and his counsel.
It is argued in his behalf that he was improperly convicted; that the Government witnesses were unworthy of credence; that certain irregular actions which he admits performing were at most venial offenses; that the court can disbar only for moral turpitude; that the offenses do not amount to moral turpi*77tude and that in order to determine this question it is our duty to review the record in the district court, and in this connection we are referred to a case in another State (Matter of Kaufmann, 245 N. Y. 423), as persuasive.
As to this it is sufficient to say that the law of New York is unlike that of Pennsylvania, and the conditions which made it a duty of the Appellate Division of the Supreme Court of New York to inquire into proceedings in the Federal court are not present here. We need not decide whether we are concluded by the verdict of the jury as in order that the fullest consideration may he given to respondent’s contentions we have perused the voluminous testimony taken at the trial, together with the remarks of the trial judge, and find nothing therein that is helpful to respondent.
Briefly, the record shows that certain Chinamen (who were indicted with Griffin and his codefendant Belcher, a deputy clerk in the district court) desired to obtain passports for Chinamen who wanted to travel outside of the United States and wished to reenter the country later. Applications for passports were made in their behalf which were filed with Belcher, whose duty it was to accept properly verified applications and forward them to the State Department in Washington. Each application filed was supported by two affidavits; one, purporting to be made by the applicant, set forth that he was born in San Francisco, Calif., prior to the earthquake and fire, in which the record of his birth was said to have been destroyed. The second affidavit, in lieu of the missing birth certificate, set forth that the applicant was, to the affiant’s personal knowledge, born in San Francisco. These affidavits, to which Griffin affixed his jurat were obtained from him by one or another of the Chinese defendants, one of whom testified that he paid Griffin various sums of money ranging from $50 to $200 for *78the affidavits. In certain cases the Chinese did not appear at all before Griffin and sometimes he executed the affidavits in blank; gave them to the go-between who subsequently had signatures affixed thereto, presented them to the deputy clerk, who accepted an honorarium for forwarding them to Washington.
One affidavit, purporting to have been prepared by Griffin’s employe, one Leah Bowman, on May 20, 1942, went from Griffin through Belcher to Washington and was sent back because it was not signed by anybody. A corrected affidavit was then prepared in Griffin’s office as if executed by Leah Bowman. She denied that she ever signed it and stated that she was not even in Griffin’s employment on May 20, 1942, when she was represented as preparing the original affidavit. It was further shown that at the time she was a patient in St. Luke’s Hospital, Philadelphia. At his trial Griffin did not deny these transactions but attempted to explain them on the ground of inadvertence, haste, presssure of business and the like. He did, however, deny accepting the bribes.
The exculpation attempted before us is, first, that the acts done by him were not done in his capacity as an attorney but as a United States commissioner and, therefore, such acts should not be considered in a petition charging that he had been guilty of nonprofessional conduct and should be disbarred from further practice. This we dismiss without discussion. Next we do not think that respondent’s attacks on the credibility of the Government’s witnesses deserve consideration by us. Their evidence was heard by a jury that accepted it and rejected respondent’s denials.
With regard to the question of moral turpitude, no doubt there are improper acts performed by attorneys, for which the law requires disbarment, that may not come within a strict definition of moral turpitude *79which is defined as baseness or depravity. But here we doubt that we are much concerned with nice distinctions or definitions and, in any case, we think respondent’s actions do amount to baseness and depravity. Both a sworn officer of the court and a Government official, he took part, with others, in a series of transactions designed to defraud the Government by securing passports for persons who were not entitled to receive them and for his complaisance accepted bribes in substantial amounts. These transactions succeeded one another at frequent intervals for nearly two years, and, as the trial judge observed, are inconsistant with any possible inference except that of guilt.
If we understand respondent’s position, he appears to think it a comparatively venial offense for anyone, who has taken an oath that qualifies him to administer oaths, to certify that someone has personally appeared before him and sworn to the truth of certain averments when that person has not appeared and so sworn; and it is asserted that notaries and commissioners often take a third person’s word as to the signature on an affidavit. We do not think the fact, if it be one, that other officials violate their oaths of office will serve to excuse respondent for indulging in such a practice.
The fact is undeniable that respondent was a participant in a scheme to defraud the Government he was sworn to defend; a scheme that could not have succeeded without him. He denies guilty knowledge but apart from the findings of the jury, the inferences to be drawn from the circumstances are all against him.
The number of New York Chinamen all under the misfortune of losing their birth certificates in the San Francisco fire who preferred to undergo the trouble and expense of a journey to Philadelphia and return rather than make application in the District Court for the Southern District of New York where equal faeili*80ties for obtaining passports exist, might well excite suspicion in the most unwary mind, but respondent not only made no inquiry but certified falsely in a number of cases that the affiants whom he never saw and of whom he knew nothing had appeared before him and complied with the requirements of the law. Haste, inadvertence or pressure of other business cannot be held to excuse or even palliate such a gross dereliction of duty.
Respondent has been convicted of a crime and the basis of his conviction was his unethical and dishonest practice of participating in a fraudulent scheme. He cannot even plead in extenuation sudden and overpowering temptation to relieve a pressing emergency, for the preparation of the plan involved some thought and time, and its execution was repeated over and over again for a period of nearly two years.
We have no jurisdiction to retry the issue of respondent’s guilt. That has been finally determined by the proper tribunals, and we are solely concerned to ascertain whether his character conforms to the required standards. It appears to us that he has throughout displayed such a lack of moral perception as to demonstrate his unfitness for the practice of law and it is our duty to announce that under the evidence presented to us, he should be disbarred.

Decree

And now, March 3, 1952, upon consideration of the rule taken by the Committee of Censors of the Bar Association of the County of Philadelphia, it is ordered that the rule be made absolute, and Norman J. Griffin be and is hereby disbarred from practice at the bar of this court and that his name be stricken from the roll of attorneys.
Notice of this order to be given by the prothonotary to the Supreme and Superior Courts of Pennsylvania, *81the several Courts of Common Pleas, the Orphans’ Court and the Municipal Court of Philadelphia County.
By the Court,
Mawhinney, J.
Parry, J.